     Case 2:17-cr-00419-AKK-TMP Document 299 Filed 10/18/18 Page 1 of 47            FILED
                                                                           2018 Oct-18 PM 03:57
                                                                           U.S. DISTRICT COURT
                                                                               N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA              )
                                      )
v.                                    )
                                      )   Case No. 2:17-cr-00419-AKK-TMP
JOEL IVERSON GILBERT,                 )   10/18/2018 3:45 PM
                                      )
             Defendant.               )




              JOEL GILBERT’S SENTENCING MEMORANDUM




                                   Jackson R. Sharman III
                                   jsharman@lightfootlaw.com
                                   Brandon K. Essig
                                   bessig@lightfootlaw.com
                                   Jeffrey P. Doss
                                   jdoss@lightfootlaw.com
                                   LIGHTFOOT, FRANKLIN & WHITE, LLC
                                   The Clark Building
                                   400 20th Street North
                                   Birmingham, Alabama 35203
                                   Telephone: (205) 581-0700
      Case 2:17-cr-00419-AKK-TMP Document 299 Filed 10/18/18 Page 2 of 47



                             TABLE OF CONTENTS

I.     THE APPROPRIATE GUIDELINES RANGE IS 41 TO 51 MONTHS,
       AND A VARIANCE IS APPROPRIATE. ……………………………..                       6
       A.   Joel’s Guidelines as Calculated by the PSR………..……………… 7
       B.   Joel’s Loss Amount should be $35,000 …………………………… 7
       C.   Joel Did Not Commit Perjury, So an Obstruction Enhancement is
            Not Warranted……………………………………………………… 9
            1.     The Obstruction Enhancement Does Not Apply to General
                   Denials of Guilt…………………………………………….. 10
            2.     State-of-Mind Testimony Cannot Merit the Enhancement… 12
            3.     There is No Dispute, and the Evidence Proved at Trial,
                   that the Foundation Did Legitimate Work…………………. 12
            4.     Testimony About the “Vetting” of the Contract Does Not
                   Constitute Willful Perjury………………………………….. 13
            5.     The AEMC Letter is More State-of-Mind Testimony
                   that Cannot Prove Perjury………………………………….. 17
            6.     The Additional Bases Stated in the Government’s
                   Sentencing Memorandum Do Not Support the
                   Enhancement……………………………………………….. 17

II.    THE APPROPRIATE SENTENCE IN LIGHT OF THE FACTORS
       IN18 U.S.C. § 3553(a). …………………………………………………..                           20
       A.    Section 3553(a)(1): The Nature and Circumstances of Joel’s
             Offense, and His History and Characteristics………………………            22
             1.     The Offense was an Aberrational, One-Off Circumstance
                    That Caused No Financial Loss; Posed No Threat of
                    Violence; and had No Effect – Potential or Otherwise –
                    on Residents of North Birmingham or Tarrant………... …....   22
             2.     Joel’s History and Characteristics are Those of a
                    Law-Abiding Citizen, a Consummate Professional, a
                    Devoted Husband and Father, and an Honorable Man Who
                    Puts Others Before Himself………………………………...                 32
                           Family……………………………………………….                          33
                           Life and Professionalism……………………………                34
                           Mentor……………………………………………….                          36
                           Trust and Charity…………………………………….                   36


                                         2
Case 2:17-cr-00419-AKK-TMP Document 299 Filed 10/18/18 Page 3 of 47



 B.    Section 3553(a)(2): Seriousness and Punishment, Deterrence
       And Protection…………………………………………………….                                  37
       1.     A Downward Variance Would Reflect Both the Seriousness
              of the Offense and an Appropriate Punishment……………..           37
       2,     Deterrence (of Joel) and Protection (of the Public) Counsel
              in Favor of a Downward Variance………………………….                    41
       3.     The Government’s Sentencing Request Drops All Pretense
              of Discernment………………………………………………                              42
 C.    Section 3553(a)(6): Comparable Cases Show that a Variance is
       Appropriate…………………………………………………………                                    43




                                    3
     Case 2:17-cr-00419-AKK-TMP Document 299 Filed 10/18/18 Page 4 of 47



       Joel Gilbert submits this Sentencing Memorandum with both acceptance and

regret. He accepts the jury’s verdict and recognizes that his fellow citizens have

convicted him of multiple, serious crimes. He accepts responsibility for his conduct that

led to his conviction. Most of all, he deeply regrets the pain this process has caused his

family, his friends, his client David Roberson, and his former colleagues.

       As a lawyer, and former judicial law clerk, Joel has profound respect for the legal

system and understands the Court’s obligation to sentence him. He understands that the

Court must consider the circumstances of his offense along with his personal and

professional history. Joel maintains his innocence, and will lodge an appeal promptly

after sentencing, but he understands that such an argument is for another day. He realizes

that he must pay a price—and, unfortunately, so must his loved ones—and he is asking

the Court to impose a sentence that is both balanced and, as the law requires, tailored

individually to him.

       This is not a Guidelines case. Joel takes issue with the Guidelines calculation in

the Presentence Investigation Report, and his objections to those calculations are detailed

below. Regardless of the Court’s ruling on his objections and the resulting range,

however, a Guidelines sentence is not appropriate. As the Court knows, it is to impose a

sentence “sufficient, but not greater than necessary to comply with the purposes” listed in

18 U.S.C. § 3553(a)(2), including the need to reflect the seriousness of the offense,

promote respect for the law, provide just punishment for the offense, deter criminal

conduct, and protect the public from the defendant's future criminal conduct. The



                                             4
     Case 2:17-cr-00419-AKK-TMP Document 299 Filed 10/18/18 Page 5 of 47



circumstances of his offense and Joel’s value as a father, husband, and contributor to the

community cannot justify either a lengthy term of imprisonment or a hefty fine.

       The law requires the Court to do more than simple Guidelines math, to consider

more than just the prosecutor’s charging instrument and the jury’s decision about it. In

fact, the Court must consider all those things the jury is mostly forbidden from

knowing—the “circumstances of the offense,” “deterrence,” “unwarranted sentencing

disparities,” the “need for just punishment,” and the “history and characteristics of the

defendant.” It is the section 3553(a) factors that determine the reasonableness of the

sentence. In short, the Court must consider the human being standing before it and

impose a sentence that does justice.

       To determine a just sentence for Joel, the Court must go beyond the caricature of

him drawn by the Government and the media as greedy, manipulative, and indifferent to

the poor and vulnerable. This is a caricature that Joel and his family have been fighting

since months before he was indicted—a caricature of Joel that has inflicted nearly as

much pain on them as the fact of his criminal conviction.

       This caricature is painful because it is untrue. It is a bastardized narrative of a

two-year snapshot of a 46-year life marked by faith, family, love, fatherhood, friendship,

charity, hard work, success, sacrifice, selflessness, and professionalism. The Court is in

possession of over 100 letters that testify to Joel’s virtues. The underpinnings of those

virtues are the focus of this Memorandum and Joel’s entire sentencing presentation to the

Court, because those virtues are both compelling and legally relevant.

       If there was ever a defendant for whom the application of the 3553(a) factors

                                              5
     Case 2:17-cr-00419-AKK-TMP Document 299 Filed 10/18/18 Page 6 of 47



called for a variance from the Guidelines formulas, it is Joel. The weight of the evidence

overwhelmingly demonstrates that his conduct in this case was at worst a dark anomaly

in an otherwise extraordinary life that has brought light to others.

       Joel respectfully asks that he be sentenced as follows:

              (1) Imprisonment. Incarceration for one (1) year and one (1) day.

              (2) Supervised Release. Imprisonment to be followed by a term of

supervised release of 1 to 3 years pursuant to USSG 5D1.2(a)(2).

              (3) Home Confinement. As a special condition of supervised release, Joel

shall serve the first six (6) months of the supervised release term as home confinement,

verified by electronic monitoring paid for by Joel; and

              (4) Community Service. As an additional special condition of supervised

release, Joel shall perform two hundred (200) hours of community service.

       I.     THE APPROPRIATE GUIDELINES RANGE IS 41 TO 51
              MONTHS, AND A VARIANCE IS APPROPRIATE.

       Joel’s assertion of the appropriate Guidelines range is based on his objections to

the PSR, which, if sustained, would lower his total offense level from 28 to 22. Joel first

objects to the loss amount calculated by the PSR: The loss amount should be $35,000

instead of the $123,000 reflected in the PSR. See PSR, ¶ 46. This recalculated loss

amount would lower Joel’s offense level by a total of four (4) levels. Joel also objects to

the two-level enhancement of his total offense level pursuant to USSG § 3C1.1 based on

the Government’s contention that he obstructed justice by committing willful perjury

during his testimony at trial. The cumulative effect of Joel’s objections would be to


                                              6
     Case 2:17-cr-00419-AKK-TMP Document 299 Filed 10/18/18 Page 7 of 47



reduce his total offense level from 28 to 22, and with a Criminal History Category of I,

result in a Guidelines range of 41 to 51 months.

              A. Joel’s Guidelines As Calculated by the PSR.

       In United States v. Booker, 543 U.S. 220 (2005), the Supreme Court held that

district courts, while not bound to apply the Guidelines, must consult them and take them

and all of the other factors listed in 18 U.S.C. § 3553 into account when sentencing.

Booker, 543 U.S. at 259-60. Here, the advisory Guidelines range was calculated as

follows:

All Counts:
Base Offense Level =                24 (2B1.1(b)(1)(E), loss amount of $123,000)
Specific Offense Characteristic =   +2 (2S1.1(b)(2)(B), convicted under 18 USC 1956)
Obstruction of Justice =            +2 (3C1.1, obstruction of justice for willful perjury)
Total Offense Level =               28
Criminal History Category =         I
Guidelines Range =                  78 – 97 months imprisonment; $25,000 to $250,000 fine

              B. Joel’s “Loss Amount” Should be $35,000.

       In paragraphs 39 and 46, the PSR proposes a loss amount of $123,000, which

results in an 8-level increase to Joel’s base offense level pursuant to USSG §

2B1.1(b)(1)(E). The loss amount should instead be $35,000, which would result in a 4-

level increase to Joel’s base offense level. See USSG § 2B1.1(b)(1)(C).

       Joel understands that the amount of the bribe in the PSR was calculated by

multiplying the amount of money that Oliver Robinson had his Foundation pay to him

personally during the course of the contract by the number of months that the Indictment

alleges that the conspiracy existed—from July of 2014 to November of 2016. This


                                             7
     Case 2:17-cr-00419-AKK-TMP Document 299 Filed 10/18/18 Page 8 of 47



calculation is inconsistent with the Government’s evidence at trial, especially with regard

to the relevant time period. For that reason, the loss amount is wrong.

       The Government called the FBI case agent to testify as a summary witness at trial.

The primary purpose of her testimony was to submit to the jury a summary exhibit that

highlighted for the jury the events and timeframe that the Government believed

encapsulated the bribery scheme in this case. That exhibit presented the jury with a

relevant timeline of November 2014 to October of 2015. This time period was critical,

because it covered all of the acts committed by Oliver Robinson that the Government

argued he “exchanged” for the payments from Balch. These acts were the meetings with

the EPA (December of 2014), the AEMC appearance (February of 2015), and his

committee vote on the joint resolution (June of 2015). The Government’s summary

exhibit did not go beyond the fall of 2015, presumably because the evidence

demonstrated that Joel barely dealt with Oliver Robinson at all after that point, and the

Foundation’s work was being supervised by his daughter. The evidence at trial further

showed that after the fall of 2015 Oliver Robinson undertook no official acts whatsoever.

       Relying on the Government’s evidence and theory at trial, the relevant time period

of the bribery scheme was from November of 2014 to September of 2015, a period of 11

months. Payments to the Foundation did not begin until February of 2015, and that first

payment covered two months of work. Thus, the period of payments consistent with the

Government’s evidence would have been nine months and presumably nine payments

(two in February, and one for each of the following seven months until September).

However, no payments were made to the Foundation in two of these months. Thus, there

                                             8
     Case 2:17-cr-00419-AKK-TMP Document 299 Filed 10/18/18 Page 9 of 47



were a total of just seven (7) payments made to the Foundation during the period that the

Government submitted to the jury as the timeframe of the bribery scheme.

       The proper value to Robinson during this period is $5,000 per month rather than

the $7,000 set out in the PSR. The $7,000 per month figure is, of course, the full value of

the money paid to the Foundation for this period. Yet the Government has produced no

evidence, either at trial or now, that the entire $7,000 went to Oliver Robinson, and there

is no reason to believe he drew any more during this time than the $5,000 he received for

all other months. Oliver Robinson never testified that he personally received all of the

money paid to the Foundation prior to October of 2015. It is the Government’s burden to

prove the amount of loss, and in this instance, to prove why an amount greater than

$5,000 per month should represent the loss amount for the February 2015 to September

2015 interval. Because no such evidence exists, there is no basis to include a greater loss

amount in the PSR.

       In conclusion, applying the $5,000 loss amount over the seven months supported

by the trial evidence results in a loss amount of $35,000 and a 4-level increase in the base

offense level pursuant to USSG § 2B1.1(b)(1)(C). This is the appropriate amount of the

bribe for sentencing purposes.

              C. Joel Did Not Commit Perjury, So an Obstruction Enhancement is
              Not Warranted.

       In paragraphs 41 and 50, the PSR proposes a 2-level enhancement to Joel’s total

offense level for obstruction of justice pursuant to USSG § 3C1.1. The proposed

obstruction enhancement is predicated on four (4) instances of putatively false testimony


                                             9
    Case 2:17-cr-00419-AKK-TMP Document 299 Filed 10/18/18 Page 10 of 47



by Joel at trial and set out in those paragraphs. The summary of Joel’s testimony as set

out in the PSR is in most instances inaccurate, and, in others, a gross misrepresentation of

what he actually said at trial. In no instance does his actual trial testimony constitute

willful perjury, and, thus, cannot support an obstruction enhancement.

       In support of this enhancement, the Government filed the United States’ Response

to the Presentence Investigation Report. (Doc. 291) The purpose of that document was to

provide the Probation Office and the Court with excerpts of Joel’s testimony that the

Government contends show false testimony. The excerpts do not contain a single

example, however, of Joel denying the facts underlying his conviction. At no time does

he deny an event that the Government contends is central to his conviction. The

Government’s excerpts prove Joel’s point: they show nothing more than Joel testifying to

(1) his belief that he was innocent and (2) his mental state or deliberation at the time his

conduct occurred. By law, such testimony cannot constitute willful perjury, and,

therefore, cannot support an enhancement pursuant to USSG § 3C1.1.

       To see why this is so, a brief review of the law and the actual evidence at trial is

appropriate.

       1. The Obstruction Enhancement Does Not Apply to General Denials of Guilt

       Legal Analysis. An obstruction enhancement pursuant to USSG § 3C1.1 is not

appropriate in every case where a defendant testifies in his own defense but is still found

guilty. See United States v. Grayson, 438 U.S. 41, 55 (1978); United States v. Dunnigan,

507 U.S. 87, 95 (1993). The Supreme Court and the Eleventh Circuit have categorically

rejected that concept, noting that such a result would create “grave constitutional

                                             10
    Case 2:17-cr-00419-AKK-TMP Document 299 Filed 10/18/18 Page 11 of 47



concerns” and improperly chill a defendant’s right to testify in his own defense. See

Dunnigan at 95-96; United States v. Lawrence, 972 F.2d 1580, 1582 (11th Cir. 1992)

(internal citations omitted). The Supreme Court has further held that the application of

the obstruction-for-perjury enhancement is not appropriate for mere general denials of

guilt or in instances where the jury’s verdict comes down to a resolution of esoteric

concepts such as a defendant’s state of mind or intent. Dunnigan at 95 (“[T]estimony

may be truthful, but the jury may nonetheless find the testimony insufficient to . . . prove

lack of intent.”) This case law makes clear that the enhancement should only be applied

in those instances where the defendant’s testimony posits a set of facts to the jury that are

so contrary to other evidence that a jury’s guilty verdict is necessarily a finding that the

defendant willfully lied to them about a material fact. Id.; Lawrence at 1582-83.

       In Dunnigan, the Court defined the test for the application of section 3C1.1 using

the federal perjury statute:

       In determining what constitutes perjury, we rely upon the definition that has
       gained general acceptance and common understanding under the federal
       criminal perjury statute, 18 U.S.C. § 1621. A witness testifying under oath
       or affirmation violates this statute if she gives false testimony concerning
       a material matter with the willful intent to provide false testimony, rather
       than as a result of confusion, mistake, or faulty memory. See § 1621(1);
       United States v. Debrow, 346 U.S. 374, 376, 74 S.Ct. 113, 114, 98 L.Ed. 92
       (1953); United States v. Norris, 300 U.S. 564, 574, 576, 57 S.Ct. 535, 539,
       540, 81 L.Ed. 808 (1937).

See id. (emphasis added).

       That is not the case here. Each of the four bases cited in the PSR at ¶ 41 in

support of the proposed obstruction enhancement is insufficient. The Government’s

submitted excerpts are also insufficient. The four bases cited in the PSR set out broad

                                              11
    Case 2:17-cr-00419-AKK-TMP Document 299 Filed 10/18/18 Page 12 of 47



categories of testimony for the Court to consider and parallel the Government’s

submission. The four bases are dealt with, in turn, below.

       2. State-of-Mind Testimony Cannot Merit the Enhancement. The first basis

for the obstruction enhancement is nothing more than a general denial of guilt by Joel and

a statement of his belief that the central piece of evidence in the case—the contract

between Balch & Bingham (“Balch”) and the Oliver Robinson Foundation—was legal.

In making that denial, Joel did not testify to any facts that contradicted other evidence in

the case. He provided no amplifying facts at all—merely his state of mind in regards to

the contract. Other than what Joel and the Government believe about what was in his

mind during the creation and performance of the contract, there is little disagreement

about the underlying facts. This is precisely the type of testimony and general denial of

guilt that the Supreme Court has said cannot serve as the basis for an enhancement

pursuant to USSG § 3C1.1.

       3. There Is No Dispute, and the Evidence Proved at Trial, That the

Foundation Did Legitimate Work. The second basis for the obstruction enhancement

grossly misrepresents Joel’s testimony at trial. Joel never testified that Oliver Robinson

personally performed any work. He did testify that Robinson’s foundation performed

legitimate work, but that fact has been conceded by the Government both at trial and for

purposes of sentencing.

       Furthermore, the PSR’s summary of Joel’s purported testimony on this point—

though inaccurate—does not present the Court with a factual inconsistency that

constitutes willful perjury. The PSR attributes to Joel testimony that Robinson personally

                                             12
    Case 2:17-cr-00419-AKK-TMP Document 299 Filed 10/18/18 Page 13 of 47



performed “legitimate work,” but contrasts that statement with trial evidence that

purportedly shows Robinson performed “very little legitimate work.” This is really no

contrast at all; for evidence showing that Robinson did “legitimate work,” even if “very

little,” is evidence that Robinson did the thing Joel supposedly said he did. Any putative

discrepancy would relate only to the degree or extent of Mr. Robinson’s legitimate work,

not whether it happened at all.

       Therefore, these facts, even if true, could not support an obstruction enhancement

pursuant to section 3C1.1. Joel’s testimony on this issue is in no way inconsistent with

other evidence at trial, much less the type of willful perjury the Court must find in order

to impose an obstruction enhancement.

       4. Testimony About the “Vetting” of the Contract Does not Constitute Willful

Perjury. The third basis for the obstruction enhancement attributes testimony to Joel that

he never gave. This basis seems to assert that Joel provided perjured testimony by

claiming he had vetted the Balch relationship with the Oliver Robinson Foundation

before meeting with Drummond executives about that relationship. The PSR further

asserts that the falsity of Joel’s testimony is demonstrated by evidence showing there

were “payments . . . to Robinson prior to any vetting.” See PSR ¶ 41 (emphasis added).

       The purported testimony of Joel on this issue cannot support an obstruction

enhancement for three reasons. First, the “facts” recited by the PSR are false. Second,

any inconsistency (if there is one) between Joel’s testimony on this issue and other

evidence in the case is attributable to slight variations in the memories of various trial

witnesses, rather than willful perjury. Third, this issue was not essential to the jury’s

                                             13
     Case 2:17-cr-00419-AKK-TMP Document 299 Filed 10/18/18 Page 14 of 47



resolution of the charges such that the verdict was a finding that anyone’s testimony on

this issue constituted willful perjury.

        Joel’s trial testimony relating to the “vetting” of the Oliver Robinson Foundation

and his discussion with Drummond officials sets forth the following sequence of events:

         November 2014 Meeting with Drummond. Joel met with Drummond

             executives in November of 2014. During that meeting he discussed the

             possibility of engaging one of Oliver Robinson’s businesses in community

             outreach efforts in North Birmingham.

         December 11, 2014 “$7,000” E-mail. E-mail correspondence dated

             December 11, 2014 between Joel and Oliver Robinson reflected that Joel

             communicated to Oliver Robinson that Drummond had agreed to pay the

             Foundation $7,000 per month for community engagement work.

         December 15, 2014 Ethics Discussion with Pilcher. On December 15, 2014,

             Joel discussed his ethical obligations in relation to the firm’s engagement of

             Oliver Robinson with Chad Pilcher, a lawyer at Balch & Bingham who

             provides ethics advice to attorneys at the firm. On this point, Joel’s testimony

             was corroborated by contemporaneous email correspondence, Joel’s billing

             records, and the trial testimony of Government witness Chad Pilcher. The

             Government offered no evidence at trial to controvert that this meeting

             occurred. 1


1Mr. Pilcher testified that he does not remember the discussion with Joel in December of 2014, but he
testified at trial that he had no doubt the discussion occurred. In fact, he testified that he had confirmed

                                                       14
     Case 2:17-cr-00419-AKK-TMP Document 299 Filed 10/18/18 Page 15 of 47



         December 2014 or January 2015 Drummond Follow-up. Joel testified that

            it was his recollection that he had a follow-up discussion with Drummond

            officials in late December of 2014 or early January of 2015 where he informed

            them that he had discussed the contract with the firm’s ethics lawyers.

         February 2015 – First Payment. Trial evidence showed that the first

            payments to the Foundation were not made until mid-February 2015. This date

            was a fact agreed to by all parties at trial. Thus, by any view of the evidence,

            the first payments to the Foundation came well after Joel ever spoke with

            anyone at Balch or Drummond about the ethical implications of the contract.

            Drummond CEO Mike Tracy’s Testimony Revealed Inconsistent

Recollections About Timing and Does Not Establish Perjury by Joel Gilbert. Mr.

Tracy did testify it was his recollection that Joel told him that the contract had been

vetted within Balch at the time of the November 2014 meeting between Joel and the

Drummond executives. Mr. Tracy, however, equivocated on when this meeting occurred

and at times conflated into this one meeting events that indisputably occurred almost a

year later. As an example, Mr. Tracy testified that in his first meeting with Joel regarding

the contract with the Foundation he was told by Joel that Oliver Robinson’s daughter,

Amanda, would be participating in the Foundation’s community outreach efforts.

However, Joel Gilbert did not even know who Amanda Robinson was in November of

2014, and the uncontroverted evidence at trial was that she was not involved in



through his cell phone records that he was in the office on December 15, 2014 during the timeframe that the
discussion with Joel would have taken place.

                                                    15
    Case 2:17-cr-00419-AKK-TMP Document 299 Filed 10/18/18 Page 16 of 47



community outreach until the fall of 2015. Clearly, Mr. Tracy’s recollection of the series

of events relevant to this enhancement was less than precise.

       At worst, any discrepancy between Mr. Tracy’s testimony and Joel’s can be

attributed to a difference in memory about the precise sequence of events regarding the

timing of the vetting and when that fact was communicated to Mr. Tracy. Under any

view of the evidence, both the vetting and the communication of that fact to Mr. Tracy

occurred at least one month before any payments to the Oliver Robinson Foundation—

payments that Mr. Tracy testified that he approved. What this scenario creates then is not

willful perjury, but the type of inconsistent testimony (if it is that) by Joel that is

appropriately attributed to a “mistake” or “faulty memory” that cannot as a matter of law

support an obstruction enhancement. See Dunnigan at 94 (defining perjury for purposes

of this enhancement as “false testimony on a material matter with the willful intent to

provide false testimony, rather than as a result of confusion, mistake, or faulty memory”).

          Testimony of “Vetting” Was Not Material. Finally, this aspect of testimony

was not material to the jury’s determination of guilt or innocence, because the jury could

have believed none or all of Joel’s testimony on this point and still convicted him. It is

true that Joel posited the initial vetting of the contract with Mr. Pilcher as a piece of

evidence—one of many—regarding his lack of criminal intent. But this evidence was

never offered by Joel as a full-spectrum defense of his conduct. Joel never contended at

trial that he obtained ethics advice from Mr. Pilcher or anyone else on every aspect of his

engagement with the Robinson Foundation. He admitted, for example, that he never

vetted Mr. Robinson’s appearance before the Alabama Environmental Management

                                               16
    Case 2:17-cr-00419-AKK-TMP Document 299 Filed 10/18/18 Page 17 of 47



Commission (AEMC) or the letter drafted for Mr. Robinson to enable that appearance.

These events of February 2015 were, of course, the core of the Government’s theory of

bribery in this case. On the other hand, the timing of the vetting-and-advice-to-

Drummond scenario was a collateral matter that, though of evidentiary importance, could

not have been dispositive.

       5.     The AEMC Letter Is More State-of-Mind Testimony That Cannot

Prove Perjury. The final basis for the obstruction enhancement, much like the first, is

nothing more than a general denial of guilt by Joel. Here the testimony was in relation to

Mr. Robinson’s appearance before the AEMC and the letter drafted by Joel and a Balch

associate to make that appearance happen. Again, Joel never denied any of the facts

surrounding the AEMC appearance or the letter. He admitted to editing the draft letter, to

include adding a specific reference to Oliver Robinson’s status as a state legislator. In

fact, Joel testified consistently with all of the facts recited in the PSR as the basis for this

enhancement. The only thing Joel denied was that his state of mind was “corrupt” when

he engaged in that conduct. As stated above, the case law on this issue establishes that

such a general denial of guilt that rests solely on the mens rea or intent element of the

crime cannot serve as the basis for an enhancement pursuant to USSG § 3C1.1.

       6. The Additional Bases Stated in the Government’s Sentencing

Memorandum Do Not Support the Enhancement. The Government’s Sentencing

Memorandum poses additional specific categories of testimony in support of an

obstruction enhancement. None of these is sufficient to carry their burden on this issue.



                                               17
    Case 2:17-cr-00419-AKK-TMP Document 299 Filed 10/18/18 Page 18 of 47



       Representations to AJE about how money from the AJE was spent. The

Government contends for the first time that Joel lied to AJE members about how the

money of the organization would be spent, because he did not tell them it was a bribe to

Oliver Robinson. This purported basis is yet another example of a putative discrepancy in

evidence that hinges on Joel’s mental operations. It is true that Joel did not tell the AJE

members that he and David Roberson were paying a bribe to Oliver Robinson, but that is

only because he did not believe he was. Like the state-of-mind issues above, there are no

objective facts about which Joel Gilbert lied on this issue. The Government continues to

take issue with whether or not attaching an Oliver Robinson Foundation invoice to an

email to AJE members is an adequate disclosure, but it does not change the fact that the

disclosure was made by Joel. The fact that the AJE members testified to having no

recollection of seeing it does not mean much either, for a number of them also testified

when shown the email that they did, in fact, receive it. Thus, any derived inconsistency

from the testimony can only be attributed to mistake or faulty memory.

       Statements about when community outreach work began. The Government

also claims that Joel obstructed justice because he gave testimony at trial about the start

date of community engagement work (early 2015) that was inconsistent with his grand

jury testimony (fall of 2015). This testimony may in some respects be inconsistent, but it

hardly constitutes willful perjury. The evidence at trial also demonstrated both

statements to be true. The Government did not controvert the defendants’ evidence that

the Foundation secured more than 90 letters from residents of North Birmingham through



                                             18
    Case 2:17-cr-00419-AKK-TMP Document 299 Filed 10/18/18 Page 19 of 47



community engagement in January of 2015. The Government certainly does not contest

that community engagement occurred in Tarrant from the fall of 2015 onward.

       It’s also important to place Joel’s testimony in the proper context. Joel testified at

grand jury with little preparation and without the benefit of a thorough review of the

documents in this case. At that time, he was a year and a half removed from the initial

community engagement work in North Birmingham in January of 2015. He also

believed, based on the Government’s representations, that he was not a target of their

investigation. On the other hand, by the time of trial he had lived this case and the

documents every day for a year straight, and his liberty was on the line. It makes sense

then that his testimony at trial would be more precise. It strains credulity to contend that

any inconsistency was due to anything more than a mistake or faulty memory.

       Testimony as to knowledge about Oliver Robinson’s personal receipt of

money. There can be no question that the defendants’ knowledge of Oliver Robinson’s

personal receipt of money was a key issue in the case. It is also true that the Government

has been able to glean from the voluminous evidence specific examples to indicate that

perhaps Joel should have known that Oliver Robinson was personally making money

from the Foundation’s contract with Balch. However, the Government’s recitation omits

entirely key facts and evidence that prove the very opposite—that Joel had every right to

believe that Robinson was not getting any money at all.

       First, Oliver Robinson testified at trial that he never told Joel Gilbert he was

getting money. Second, Oliver Robinson sent Joel Gilbert an e-mail telling him that the

Foundation was not a “thing of value” to Robinson under the state ethics law. This was a

                                             19
    Case 2:17-cr-00419-AKK-TMP Document 299 Filed 10/18/18 Page 20 of 47



clear indication that he was not taking money personally from the Foundation. Third, the

defense admitted tax records from the Foundation where Robinson had reported to the

federal government, under penalty of perjury, that he was not taking any money from the

Foundation. It was far more reasonable for Joel to rely on Robinson’s representations to

the federal government than to assume from invoices referencing “program leads” that

Oliver Robinson was lying on tax forms and personally getting money.

       The Government is correct that it was able to admit at trial notes that Joel made in

the late fall of 2016 that stated “$5,000 to OR.” However, Joel testified at trial that these

notes were not about the existing contract with the Foundation, but were related to an

additional proposal for an entirely different scope of work. There was no testimony at

trial to refute this. Tellingly, the Government had years to prepare Oliver Robinson on

this very point—Joel’s knowledge of his receipt of money—but he never claimed that

Joel had such knowledge. Stated simply, the evidence on this point is conflicting. The

Government cannot carry its burden of proving by a preponderance of the evidence that

Joel Gilbert committed willful perjury regarding whether he had actual knowledge of

Oliver Robinson’s personal receipt of money from the Foundation.


       II.    THE APPROPRIATE SENTENCE IN LIGHT OF THE FACTORS
              IN 18 U.S.C. § 3553(a).

       Once the Court has determined the applicable Guidelines range to be applied at

sentencing, it must ultimately fashion a sentence that is appropriate in light of the factors

set out in 18 U.S.C. § 3553(a). The Sentencing Guidelines are "truly advisory," United


                                             20
    Case 2:17-cr-00419-AKK-TMP Document 299 Filed 10/18/18 Page 21 of 47



States v. Preacely, 628 F.3d 72, 79 (2d Cir. 2010), and this Court "may not presume that

a Guidelines sentence is reasonable," United States v. Cavera, 550 F.3d 180, 189 (2d Cir.

2008). The Guidelines “serve as one factor among several courts must consider in

determining an appropriate sentence.” Kimbrough v. United States, 552 U.S. 85, 90

(2007). The sentence must be individualized as to each defendant, as Justice Sotomayor

wrote for the Court in Pepper:

       It has been uniform and constant in the federal judicial tradition for the sentencing
       judge to consider every convicted person as an individual and every case as a
       unique study in the human failings that sometimes mitigate, sometimes magnify,
       the crime and the punishment to ensue.

       Pepper v. United States, 131 S. Ct. 1229, 1239-1240 (2011) (citations omitted).

As to each defendant, this Court must "make an individualized assessment of the

appropriate sentence based on the facts presented and the factors detailed in [Section]

3553(a)." United States v. Jones, 531 F.3d 163, 182 (2d Cir. 2008) (internal quotation

marks omitted).

       Joel asks the Court to vary downward. “Variances” are not subject to the same

Guidelines analysis as “departures.” See, e.g., United States v. Fumo, 655 F. 3d 288, 312

(3d Cir.2011), as amended (Sept. 15, 2011). Indeed, “a prohibited ground for departure

may be a valid basis for a variance.” Office of General Counsel, United States



                                             21
    Case 2:17-cr-00419-AKK-TMP Document 299 Filed 10/18/18 Page 22 of 47



Sentencing Commission, Primer on Departures and Variances (April 2018) at 41 (citing

United States v. Chase, 560 F.3d 828 (8th Cir.2009)). The section 3553(a) factors most

relevant include the following:

      (1) the nature and circumstances of the offense and the history and characteristics
      of the defendant;

      (2) the need for the sentence imposed—

               (A) to reflect the seriousness of the offense, to promote respect for the
               law, and to provide just punishment for the offense;
               (B) to afford adequate deterrence to criminal conduct; [and]
               (C) to protect the public from further crimes of the defendant[.]

                                               [...]

       [and]

                                               [...]

      (6) the need to avoid unwarranted sentence disparities among defendants
      with similar records who have been found guilty of similar conduct[.]

See 18 U.S.C. § 3553(a).

      Joel addresses each of these most relevant factors. Collectively, they justify a

downward variance from the Guidelines.

      A. Section 3553(a)(1): The Nature and Circumstances of Joel’s Offense, and
His History and Characteristics.

             1.    The Offense was an Aberrational, One-Off Circumstance that
Caused No Financial Loss; Posed No Threat of Violence; and had No Effect –
Potential or Otherwise -- on Residents of North Birmingham or Tarrant.

      As demonstrated at trial, Joel’s offense was limited in duration (either February

2015 to September 2015 [as Joel maintains] or February 2015 to December 2016 [as the

                                              22
      Case 2:17-cr-00419-AKK-TMP Document 299 Filed 10/18/18 Page 23 of 47



 Government maintains]); dollars (either $35,000 [as Joel maintains] or $123,000 [as the

 Government maintains]; and divisibility (payment for three “official acts” – Oliver

 Robinson’s meeting with EPA employees, his AEMC

 appearance, and the joint resolution in the Alabama               “In the 28 years that I have
                                                                   known Joel, he has been one of
 legislature). This offense was not a multiyear, ongoing           the most honest and trustworthy
                                                                   friends/individuals I have ever
                                                                   known. . . . I have always admired
 embezzlement scheme and tax fraud (like that carried              Joel for his honesty, loyalty, and
                                                                   being someone who always does
                                                                   the right thing. . . . The charges
 out, for example, by Joel’s co-conspirator, Oliver                and outcome of his trial are not
                                                                   consistent whatsoever with the
 Robinson, which Robinson did without Joel’s                       person I have known for almost 3
                                                                   decades.” (P. Lowe)
 knowledge).

        As demonstrated in the many letters that the Court has received, and also in the

 Joel’s sentencing video, the offenses of which Joel was convicted involved one-off

 behavior that represents an aberration in his life. The Court can see this fact highlighted

 again and again by the people in Joel Gilbert’s life – childhood friends, work colleagues,

 family members, clients, associates and partners from multiple walks of life.

“I am an attorney and recently became employed in a corporate compliance setting. . . . I have
known Joel since I was eighteen years old and a freshman at Samford University. . . . For the
last twenty seven years, I have known Joel to be a man of honor and integrity.” (M. Beam); “I
have known Joel since 1976. . . . When I heard of the charges against Joel of course I was
shocked because this did not line up to Joel at all. . . . What I do know is Joel and the charges
were inconsistent with this man of good character. (L. Brown); “The verdict in this case is
inconsistent with the neighbor and friend who I have known for several years.” (M. King);
“The verdict is inconsistent with the Joel I know.” (P. Kolen); “Joel was found guilty of things
that are completely counter intuitive of the character and strong moral fiber that I have
known and witnessed from him for almost 30 years. . . (S. McFadden); “The charges and the
jury’s verdict were not consistent with the colleague with whom I practiced for so many
years.” (J. Noles); “The verdict is inconsistent with the Joel I know.” (L. Shaper); “The conduct
which Joel was convicted of was not his normal modus operandi; instead his approach, in my
experience, was always a straightforward attempt to efficiently and effectively achieve
compliance. It was anomalous conduct.” (R. Glaze)
        No Financial Gain to Joel Gilbert, No Financial Loss to Anyone. In addition,

                                               23
    Case 2:17-cr-00419-AKK-TMP Document 299 Filed 10/18/18 Page 24 of 47




       In addition, although appropriately compensated for his role as an equity partner at

Balch, Joel enjoyed no monetary, pocket gain from his actions (and the Government did

not prove otherwise at trial). Indeed, not only did he not realize any profit from the

conduct at issue at trial, his actions caused no financial loss to anyone – not to the United

States, not to the State of Alabama, and not to any private entities such as Drummond or

Balch. There is no financially-defrauded victim. For that reason, the restitution

provisions of 18 U.S.C. § 3663A should not apply because determining complex issues of

fact related to the cause or amount of the victim’s losses would complicate or prolong the

sentencing process to a degree the need to provide restitution to any victim is outweighed

by the burden on the sentencing process.

       Non-Violent and Law-Abiding. Further, his offenses are not crimes of violence,

and he has never been accused of violence. He has no past criminal history other than

minor traffic violations.

       No Harm to Health or the Environment, Despite Fear-Mongering and

Falsehoods By the Government and the Media. Finally, despite misinformation in the

media; in the Government’s press conferences announcing the indictment and

commenting on the verdict; and in the Government’s sentencing submission, Joel’s

actions had zero effect on the health and well-being of citizens living in North

Birmingham. An EPA-directed cleanup was underway in North Birmingham well before

the events described in the indictment; the same EPA-directed cleanup was in operation

during trial; and the same EPA-directed cleanup continues today. The EPA itself

                                             24
    Case 2:17-cr-00419-AKK-TMP Document 299 Filed 10/18/18 Page 25 of 47



concluded, consistent with its own earlier investigation, that there was no need to conduct

further testing in Tarrant. The Government did not offer at trial a theory of harm to

human health and the environment, and it offered no evidence supporting such a theory –

a wise choice, considering that there is none      Despite the lack of such evidence, in the

Addendum to the Presentence Investigation Report (the “PSR Addendum”), the

Probation Office maintains that “the conduct of Robinson, Roberson and [Joel] had the

potential to affect the health and safety of the citizens of north Birmingham.” (PSR

Addendum at 2) (emphasis in original). The Government takes the same position: Joel,

it claims, “victimized the residents of North Birmingham by potentially adversely

affecting their health.” Doc. [296] (Government Sentencing Memorandum) at 12. See

also Oliver Robinson Sentencing Hearing Transcript (September 27, 2018) at 26):

according to the Government, Oliver Robinson took “bribes from a lawyer and a

corporate executive in a way that really could have had a detrimental effect on the health

and well-being of citizens of North Birmingham and Tarrant . . . .”

       The Government’s claim of a “potential harm” is untrue and falsely suggests to the

Court that Joel acted in this case with disregard for the possibility that his actions could

have left some human health risk unaddressed. However, the facts of the science that

Joel sought to admit at trial show that not to be the case. Moreover, Joel, David

Roberson, and the entire Balch and Drummond team knew that not to be the case when

the Foundation was hired to do community engagement in the first place. At that time,

Joel led lawyers and others who collected documents for Balch’s response to the

proposed NPL listing of the 35th Avenue Superfund site. That response was based almost

                                              25
    Case 2:17-cr-00419-AKK-TMP Document 299 Filed 10/18/18 Page 26 of 47



entirely on objective scientific studies by federal and state agencies. Those studies

demonstrated that there was no human health risk posed by the conditions in North

Birmingham. These were studies known to Joel; he relied upon them in every decision

he made in this case. In the face of the Government’s false allusions to his corrupt mind

and its urging that the Court punish Joel harshly because of it, some of this evidence must

be brought to the Court for its consideration. We will be brief.


        2013 EPA Air Study. In June 2013, the EPA published the “North
         Birmingham Air Toxics Risk Assessment,” which stated findings on the
         potential risks to human health posed by air monitoring at four locations in
         North Birmingham for a period of 15 months. The findings were:

                      “cancer risks calculated at each of the four monitoring sites
                       fell within EPA’s range of acceptability:”

                      “it is unlikely that adverse non-cancer affects will occur;”

                          one sample site had the potential for acute exposures for one
                          chemical (benzene) on just 3 days out of the 75 days samples
                          were taken.

See Exhibit 1, pp. 5-6.

        August 2013 ATSDR Soil Study. In August of 2013, the Agency for Toxic
         Substances and Disease Registry (ATSDR), a division of the U.S. Department
         of Health and Human Services conducted an assessment of the soil samples in
         North Birmingham as a result of Walter Coke’s agreement to its responsibility
         for contamination there and to pay for the cleanup. The findings were:

                      “soil exposures to arsenic in sampled properties around the
                       Walter Coke, Inc. site do not present a public health hazard with
                       the possible exception of a child with pica behavior eating a large
                       amount of soil from the property with the highest arsenic
                       concentration;”

                                             26
    Case 2:17-cr-00419-AKK-TMP Document 299 Filed 10/18/18 Page 27 of 47




                        “[s]oil exposures to BaP-TE in sampled properties around the
                         Walter Coke, Inc. site do not present a public health hazard.”

See Exhibit 2, p. 3.

        2014 JCDPH Death Rates Comparison Report. On August 6, 2014, JCDH
         released a report that compared various rates of death and birth outcomes for
         residents in the North Birmingham communities of Collegeville, Fairmont and
         Harriman Park to residents of the remainder of Jefferson County for the ten
         year period of 2000-2009. The findings were:

                        no excess cancer due to pollution in the North Birmingham
                         communities;

                        death rates for all causes of death combined, deaths from all
                         cancers combined and for certain types of cancers were
                         statistically the same between residents of the North Birmingham
                         neighborhoods and the rest of Jefferson County;

                        death rates from asthma and COPD (Chronic Obstructive
                         Pulmonary Disease) were statistically the same between residents
                         in Collegeville, Fairmont and Harriman Park compared to the
                         rest of the county;

                        rates of infant mortality, still births and birth defects were
                         statistically the same between the neighborhoods and the county.

See Exhibit 3.

       There was no risk at Tarrant Elementary School. In the Government’s

Sentencing Memorandum, it now argues that Joel Gilbert’s bad character is evidenced in

the decision of the Tarrant City Schools Superintendent Dr. Shelley Mize to rescind

authorization for the EPA to test school property. (Doc. 296, p. 32) The Government

seems to contend this decision was due solely to Joel’s machinations, which duped Dr.

                                             27
       Case 2:17-cr-00419-AKK-TMP Document 299 Filed 10/18/18 Page 28 of 47



Mize into rescinding her agreement to allow EPA to access the property. The result was

schoolchildren unwittingly exposed to toxic pollution. To support that contention, the

Government has provided the court with a sampling of e-mail correspondence between

Joel, Tarrant City Attorney Ben Goldman, and Dr. Mize.

         The Government’s position misrepresents the facts surrounding Dr. Mize’s

decision, and the Government’s exhibit is grossly misleading. In sum, the Government’s

claim that the EPA was not able to test at Tarrant Elementary School because of Joel

Gilbert’s conduct is refuted by the full record on Dr. Mize’s decision to rescind

authorization.

         That decision was based on her knowledge of extensive testing—both historical

and contemporaneous—that had taken place at Tarrant schools for decades. On January

12, 2016, just days after rescinding EPA’s access to the school, Dr. Mize wrote in an

email to a former colleague:

         We’ve had an air quality monitoring station at TES [Tarrant Elementary
         School] for as long as I can remember and I’ve been here 24 years. I am
         aware of the results and keep in close contact with the health dept on the
         matter. I, too, am concerned for all of our stakeholders: families, kids, staff
         members, my personal child and myself. I would also not put them in
         jeopardy if I felt that it negatively impacted their health any more than any
         other urban industrial setting. I have also had the soil tested at all our sites
         to ensure that it is within safe limits. The results were no different than
         what naturally occurs in this area of the state.


See Exhibit 4, p. 3. Indeed, the Tarrant City Schools website now includes links to

scientific documents demonstrating no health risk has ever been found at the school.2


2   See http://www.tarrant.k12.al.us/News/1078#sthash.BzrLUMpg.U0xsU5MD.dpbs.
                                               28
    Case 2:17-cr-00419-AKK-TMP Document 299 Filed 10/18/18 Page 29 of 47



The full record also shows that Dr. Mize’s decision was informed by what she perceived

as overly aggressive and political tactics employed by GASP. In an earlier email Dr.

Mize sent on January 12, 2016, she stated:

       Kelley just informed me of the impromptu GASP mtg. I understand that
       you were caught off guard too. It is really important for GASP to respect
       the boundary that I have already expressed. Our school system cannot and
       will not participate/encourage/advocate for the agenda being pursued by
       GASP.

See Exhibit 4, p. 4

       Furthermore, Dr. Mize’s letter did not end the EPA’s efforts to test the property at

Tarrant Elementary School. In response, counsel for the EPA threatened to seek a court

order to gain access to test the property. Dr. Mize handled this issue with the assistance

of the school board’s counsel, Sid Trant, who was at the time a partner at the law firm of

Bradley Arant and one of the most competent environmental attorneys in the

country. The Government, tellingly, has not provided this email correspondence to the

Court. In one email, Dr. Mize asks for Mr. Trant’s assistance in providing assurances to

school parents after dealing with yet another inquiry from GASP.




                                             29
    Case 2:17-cr-00419-AKK-TMP Document 299 Filed 10/18/18 Page 30 of 47




See Exhibit 5, p. 1.

       In fact, the EPA’s ultimate decision to accept Dr. Mize’s decision to refuse testing

was based on email communications with Mr. Trant wherein he provided past soil

sampling results from 2013 that demonstrated there to be no human health risk at the

school. See Exhibit 6. One of the attachments to Mr. Trant’s correspondence was

another email to Dr. Mize from the company that oversaw the 2013 testing. That email

attached the scientific testing report. The email advised Dr. Mize that the soil testing

showed, “Your numbers are low even for Jefferson County soils where arsenic is a

naturally recurring element. We didn’t find any PAH’s at your sites so they are very

safe.” 3 See Exhibit 6, p 3.



3
  Lest the Government take the cynical view that the 2013 testing was somehow compromised
because it supported Dr. Mize’s decision to rescind the EPA’s access to the school for further
testing, the Court is advised that the 2013 testing was overseen by Jymalyn Redmond, an
environmental manager at the engineering firm Goodwyn, Mills & Cawood. Her involvement is
significant, as she was also the person the plaintiff’s firm Hare, Wynn, Newell & Newton hired
to assist them with testing yards in North Birmingham to bolster their environmental injury cases
against the potentially responsible parties. Mr. Gilbert was provided email correspondence from
                                               30
    Case 2:17-cr-00419-AKK-TMP Document 299 Filed 10/18/18 Page 31 of 47



       Many of these email strings eventually made it into the hands of Joel, after they

were forwarded to him by Tarrant City attorney Ben Goldman, but none of the emails

were directed by Joel. Rather, they were the impressions and directions of Dr. Mize,

who was smart, concerned, independent, and proactive in her attention to the school’s

environmental health.

       Joel Gilbert and the rest of the Balch and Drummond team that worked on this

project did not approach it with a disregard for the health and well-being of the Tarrant

Elementary School community. Like Dr. Mize, they had reviewed previous EPA testing

at Tarrant Elementary, done by both the EPA and the Jefferson County Department of

Public Health. In fact, in 2009 the EPA conducted testing at elementary schools

nationwide, including Tarrant. The results of the Tarrant testing showed that levels of

lead were “below the level of the national standard for protection of public health,” and

“pollutants associated with coke plant emissions . . . were . . . below the levels of

significant concern for long-term exposure.” See Defendant’s Exhibit 7, p1. Based on

these results, the EPA ceased any further monitoring at Tarrant Elementary School. Joel

was aware of these test results; Balch’s submissions to the EPA in opposition to the

agency’s decision to conduct testing in Tarrant specifically relied on this study. Thus, it

is less than full candor for the Government to claim that Joel did anything in this case in

disregard of health risks to schoolchildren. It is shamefully dishonest to even suggest it.




the EPA, in response to his Rule 17 subpoena, which demonstrates this fact. That
correspondence is not included here, but can be provided to the Court upon request.
                                              31
    Case 2:17-cr-00419-AKK-TMP Document 299 Filed 10/18/18 Page 32 of 47



       The Court Precluded Joel From Putting On Health and Environmental

Evidence at Trial. The absence of supporting evidence is all the more remarkable in the

PSR because this is the very argument and evidence that the Court refused to allow Joel

to present to the jury. See Doc. [194] (Order Granting Government Motion to Exclude

Experts) at 4-10; Doc. [185] (Order Denying Motion In Limine Regarding Environmental

Issues Charged in the Indictment) at 2 (refusing to allow defendants to present “scientific

studies and data related to the Birmingham Superfund Site.”). The Government’s

sentencing memorandum spends pages talking about health, the environment and the

EPA --- the same topic that the Government claimed that the trial was not about. See

Doc. [139] (Government Motion to Exclude Experts) at 8-14. Joel should not be

whipsawed into prison by an incendiary claim he was not allowed to address at trial; as to

which there is no supporting trial evidence; and one involving a subject the Government

flees except when it suits the prosecution otherwise.


            2. Joel’s History and Characteristics are Those of a Law-Abiding
Citizen, a Consummate Professional, a Devoted Husband and Father, and an
Honorable Man Who Puts Others Before Himself.

                The second portion of section 3553 (a)(1) – the history and characteristics

of the defendant – are particularly important among the statutory factors. As the Court

noted during the sentencing hearing of Oliver Robinson, “you learn a lot about people

based on who they are before their public shortcomings.” (Oliver Robinson Sentencing

Hearing Transcript (September 27, 2018) at 12). Indeed, now is the very moment for

such a focus:


                                              32
     Case 2:17-cr-00419-AKK-TMP Document 299 Filed 10/18/18 Page 33 of 47



       Surely, if ever a man is to receive credit for the good he has done, and his
       immediate misconduct assessed in the context of his overall life hitherto, it should
       be at the moment of his sentencing, when his very future hangs in the balance.
       This elementary principle of weighing the good with the bad, which is basic to all
       the great religions, moral philosophies, and systems of justice, was plainly part of
       what Congress had in mind when it directed courts to consider, as a necessary
       sentencing factor, the history and characteristics of the defendant.

United States v. Adelson, 441 F. Supp. 2d 506, 513 – 14 (S.D.N.Y. 2006). Here, the good

from Joel’s life dramatically outweighs the bad and justifies the sentence requested. As

the Court can see in the more than 100 letters that it has received, Joel has been an

extraordinary husband, father, son, brother, community servant, and work colleague.



                                           FAMILY


“I have seen a loving father who cares that his children know and do what is right. I’ve
also seen a devoted husband with the heart of a servant, putting his wife and family
ahead of other things that can seem more important.” (C. Anderson); “Joel is a loving
father, husband, son and brother.” (M. Beam); “Joel loves his family greatly. He beams
with pride and joy when he tells stories of their antics. I truly miss those stories and
seeing the love of this father for his daughters.” (A. Benschoter); “He is a doting, loving,
caring, affectionate and very, very hands on father. It breaks my heart to think of him
being away from his girls.” (C. Burton); “Joel has two little girls and is an incredibly
involved father. . . . Girls need their father, especially when theirs is a father that builds
self-esteem, guides, and nurtures.” (D. Carter); “Not only is Joel fiercely involved with his
immediate family but has become the patriarch to his extended family. Joel’s mom and
dad rely on him heavily for family guidance, emotional, and financial support. He’s also
very close to brother, Gerry, his wife and three small children (all nephews). Joel’s mom
suffers from MS and he has been instrumental in supporting her through this disease.”
(A. Carter).




                                               33
    Case 2:17-cr-00419-AKK-TMP Document 299 Filed 10/18/18 Page 34 of 47



                         LIFE AND PROFESSIONALISM

       Joel Gilbert worked long and hard to achieve a dream: to be an environmental

lawyer at one of the premier environmental practices in the Southeast. He began with

little, but worked steadily since his teens, including the years he was in college and

graduate school.


         “Joel and I were in similar positions in that we both worked several
         jobs through college to help make ends meet. We were runners at local
         firms in downtown Birmingham and worked at local restaurants at
         night. . . . Following his career trajectory and his rise to partner at Balch
         was meaningful to me, as we had both logged time, literally at the
         ground level, delivering correspondence to prestigious firms, such as
         Balch, and we wondered what it would be like to be an associate or a
         partner in such a place. . . . The depiction in the media of Joel as a
         “privileged” attorney is totally inconsistent with Joel, as I have known
         him for over 25 years.” (M. Rohdy); “Joel . . . had a very modest
         upbringing. . . . Joel was a man that was not handed things. . . .” (N.
         Gilbert); “This is a self-made man that worked incredibly hard to put
         himself through college. . . . no country club kid, he was raised in a very
         humble home . . . and drove a 20+ year old car daily until he could save
         and buy another. He worked throughout high-school to help his father,
         mother and younger sister when they found themselves in financial
         trouble. . . .” (L. Cole)



       For almost two decades, he has been held in the highest regard by the bar,

including the environmental bar, and even by adversaries.




                                              34
    Case 2:17-cr-00419-AKK-TMP Document 299 Filed 10/18/18 Page 35 of 47




  “I have known Joel for about 15 years from our common practice in environmental
  law, usually on opposite sides, and membership in the Alabama Bar Association
  Environmental Law Section where we both served as officers. In my extensive
  dealings with Joel he was professional, candid, ethical, and followed every applicable
  rule to the letter. He was courteous and respectful even when we did battle in hotly
  contested court cases. He handled large amounts of money for the bar and other
  people and always did so honestly and professionally. I have never heard or seen a
  hint of dishonesty or malfeasance in that period of time. I have always known him to
  be a responsible, professional and outstanding lawyer.” (B. Slawson); “Even though
  our clients as well as Joel and I personally have not always been on the same side of
  the issues that we have faced I have always known him to be forthright, fair and
  honest in his dealing with me and other attorneys. The insights and points that he
  brought to our discussions and negotiations were such that they always contributed
  to moving the issue forward for the betterment of our community. I might add that I
  have personally heard other attorneys representing environmental interests express
  the same sentiments about Joel.” (L. Montgomery)



       He has abided by the ethical rules of the profession and has a wide reputation for
doing so.


    “I have seen how he interacts with colleagues and clients. I’ve always known
    him to display the utmost integrity, and to truly earn the trust and respect of
    those around him.” (C. Anderson); “Even in the overly competitive law school
    environment, Joel was uniformly well-respected by our classmates. While he
    strove to do well in law school, he did so through hard work and discipline, not
    by cutting corners or compromising his ethical or moral standards. . . . I know
    Joel Gilbert to be a man of integrity and good character. . . . a hard-working and
    principled lawyer and man, who strives to do what is right. ” (S. Blanton); “Joel . . .
    [paid] close attention to detail regarding the law and regulation, including
    government guidelines, always in the utmost of integrity and professionalism” (J.
    Cowden); “He and I were assisting in a matter during which a subtle reference to
    falsified recordkeeping was made by a third-party. . . . He . . . addressed it head on
    because legally and ethically it was the right thing to do—even though it was
    uncomfortable and would forever alter the firm’s relationship with that client.
    He did the right thing.” (T. DeLawrence)




                                              35
    Case 2:17-cr-00419-AKK-TMP Document 299 Filed 10/18/18 Page 36 of 47



                                        MENTOR

       He has been a mentor to younger lawyers and to young men and women generally.

           “Often, I was the only younger attorney working with Joel, and Joel
           would have a direct relationship with the owners of the entities we
           were representing, so I felt much more of a connection to the clients
           and the work we were doing for them. Joel gave me a lot of
           responsibility and was a good mentor. . .” (T. Simpson); “Joel and I
           worked together extensively in my first few years at Balch. He was
           the first person to include me in his work and went out of his way to
           take me “under his wing” to provide me every opportunity to succeed
           at the firm. It would be impossible to count the number of hours Joel
           dedicated to explaining the basics of environmental law to me or to
           field my elementary questions during these early years in my career.
           No matter how busy he was, Joel was always willing to stop what he
           was doing and hash out what was troubling me.” (T. DeLawrence); “I
           joined a hunting club of which Joel was the organizer. . . . Joel’s
           interaction with my son and other young men and women in the club
           highlighted his nature. Joel was always there to help these young
           people grow. He did it with clear direct feedback in an honest and
           meaningful way. He took the time to teach our kids respect for one
           another, respect for the club, and respect for nature.” (B. Jessup)



                               TRUST AND CHARITY

       Of extraordinary note is how Joel has for years served as the unpaid trustee of a

trust set up by his grandfather for the benefit of his uncle’s three daughters. The uncle

died an alcoholic, and the three girls made significantly bad choices in their lives, often

fighting Joel when he was working to help them.




                                             36
     Case 2:17-cr-00419-AKK-TMP Document 299 Filed 10/18/18 Page 37 of 47




          “Joel took on the responsibility of trustee on his late Grandfather’s Trust,
          which he managed very carefully to ensure his Grandfather’s wishes
          were carried out regarding 3 minor children named in the Trust, Joel’s
          nieces. Through the years, the nieces endured drug addiction and
          unplanned pregnancies, which Joel promptly handled by calling various
          centers to find help for the girls; he also guided them in working towards
          a career, and one is on track to become a counselor.” (L. Shaper); “Joel is
          the trustee of his deceased grandfather’s estate located outside of Heflin,
          AL. As trustee, Joel’s responsibilities include the active management of
          several thousand acres of timber and farm lands, as well as
          administering financial oversight and providing for his grandfather’s
          three granddaughters. In this duties, Joel has had to act as a surrogate
          father to his cousins and apply tough love several times to ensure that
          his cousins received their education, spent their money responsibly,
          stayed out of trouble, received the help and support they needed when
          they struggled with substance abuse, and faced other life challenges.
          Joel’s impact on their lives has been immeasurable.” (M. Davis)



        In addition, Joel has been involved with and actively supported the Multiple

Sclerosis Society, the Exceptional Foundation of Homewood, Forever Wild and the

Alabama Urban Forestry Association. He also served for years on the board of the

Birmingham chapter of the Alabama Wildlife Federation and has provided free legal

services to King’s Ranch.4


        B. Section 3553(a)(2): Seriousness and Punishment, Deterrence and
        Protection.

                1.    A Downward Variance Would Reflect Both the Seriousness of
                the Offense and an Appropriate Punishment.


4 The Government tries to smear Joel’s character by claiming that he harmed Balch by “selfishly [putting] his
partners and firm at risk”; that he lied to Mike Tracy; and that he poisoned Tarrant schoolchildren.
(Government Sentencing Memorandum at 29-31). The Court’s review of the letters and video statements
from current and former Balch lawyers will allay the first concern. We address Mr. Tracy’s testimony supra at
15-16. We address the Tarrant schoolchildren – yet another Government mispresentation to the Court –
supra at 28-32.

                                                    37
    Case 2:17-cr-00419-AKK-TMP Document 299 Filed 10/18/18 Page 38 of 47



       The crimes for which Joel stands convicted are, without a doubt, serious crimes.

He understands that fact; he will never forget it. The reality, though, is that the loss and

public shame that Joel has already suffered will provide ample specific deterrence (to

him) and general deterrence (to the community at large) and have already inflicted

permanent, life-changing punishment on him.

       First, consider Joel’s indictment, heralded by the United States Attorney himself at

a televised news conference and followed by a lengthy, high-profile trial publicized –

sometimes viciously -- by opinion writers, bloggers and social media commenters.

     “See Joel as the husband, father, son, brother, attorney, colleague, and friend that
     he truly is and not the caricature that has been portrayed in the press.” (M.
     Davis); “He cares not just about family, but about people. People in his
     community, his clients, his neighbors. . . . The ‘Joel Gilbert’ the media chose to
     portray is not the Joel Gilbert I know.” (A. Davenport); “The person described in
     several opinion columns is not the Joel Gilbert I have come to know.” (C.
     Waldrep); “The depiction in the media of Joel as a “privileged” attorney is totally
     inconsistent with Joel, as I have known him for over 25 years.” (M. Rohdy).


       Second, his conviction, disbarment, public shame and private upheaval --- these

are in themselves devastating punishments.

     “Joel will no longer be able to practice law, meaning his ability to earn a living
     has been forever altered. Moreover, the stigma associated with his conviction
     will forever be his albatross..” (T. DeLawrence); “Joel will most likely never be
     able to practice law again, something that he truly enjoyed. . . . It is going to be
     extremely difficult to find work and provide for his family after all of this.” (M.
     Kessler); “It is important to recognize the significant career-crushing blow that
     Joel and his family have already suffered at this point. . . . his chosen career is
     over and further work in his profession is impossible.” (J. Noles); “Joel’s life from
     this point forward will be full of penalties and penance. He will not be able to
     work in his chosen profession . . . . (R. Carter).




                                              38
    Case 2:17-cr-00419-AKK-TMP Document 299 Filed 10/18/18 Page 39 of 47



       Third, a Guidelines sentence would punish not only Joel but those closest to him

who also depend upon him.



         “Not only is Joel fiercely involved with his immediate family but has
         become the patriarch to his extended family. Joel’s mom and dad rely on
         his heavily for family guidance, emotional, and financial support. Joel’s
         mom suffers from MS and he has been instrumental in supporting her
         through this disease.” (A. Carter); “Joel provides for his family financially,
         emotionally, and spiritually. Joel puts his family needs above everything
         else. He is the rock of his family.” (B. Jones)




       But perhaps the most far-reaching damage would
                                                                    “The biggest impact
not be to Joel or any adult but rather to Joel’s two
                                                                    would be to Joel’s
                                                                    daughters.” (C. Denson).
daughters, one age 5 and one aged 1.

Despite the demands of his career, and in addition to the

years of service to his cousins as the trustee, Joel has been an extraordinary presence in

his young daughters’ lives, as shown in just a sampling from the letters that the Court has

received.

   “His two little girls adore him, and anyone can see the love and adoration he has for
   them. . . . I honestly do not see how his family will survive without him in the picture.
   He is their stabilizing force. (K. Grace) “No matter how many family members and
   friends step in to assist Ally with the girls, it will not replace the absence of their
   father.” (B. Jones)


       The health of Joel’s youngest daughter remains an issue.




                                              39
    Case 2:17-cr-00419-AKK-TMP Document 299 Filed 10/18/18 Page 40 of 47




    “Both [of his] girls were born premature, and Olivia has struggled and continues
    to struggle with serious medical problems that have required multiple surgeries.
    These issues require considerable attention and dedication from both Ally and
    Joel—above and beyond the sizeable effort required to be a loving parent. It
    pains me to think of the damage that would result to their family if Joel is absent
    from their lives for any substantial length of time, especially during Joel’s girls’
    formative years.” (T. DeLawrence); “Both of Joel’s young daughters . . . were born
    premature and spent the first two months of their lives in the NICU. [The 1 year-
    old daughter], especially, has undergone numerous surgeries and continues to
    struggle with health issues. I can honestly say that I have never met a more
    devoted, loving, kind and patient husband and father than Joel. A father is
    critically important in the growth, education and development of his children,
    especially with daughters. . . . Those little girls literally cling to their father. He is
    at the center of their world, and they, his.” (M. Davis)


       As the Court saw in the sentencing
                                                       “I personally understand the impact
video, Joel’s cousin was the beneficiary of a          losing a father has on one’s life. I needed
                                                       my father more than ever when I lost him.
trust set up by his grandfather and also the           . . . [I] t is imperative for him to be home
                                                       with his girls. Joel is an amazing father
recipient of much of Joel’s time, effort and           and he is raising his daughters in a
                                                       supporting, loving, caring, stable
love. She can speak to the loss of a father.           environment.” (S. Thrower)



       The Court will recall the testimony of one of the Government’s witnesses, Joel’s

legal assistant. She is perhaps as qualified as anyone to predict the effect of Joel’s

absence on his girls.


  “Joel is a very involved father of two girls. His oldest is 5 years old. He often brought
  his eldest daughter to work, and anyone could see the strong bond between them.
  She is the quintessential “daddy’s girl” believing she is a princess and Joel is, of
  course, a prince. Joel recently told me that he has been trying to explain to her that
  he may have to leave her for a while, in which she responded, “Oh, daddy, that only
  happens in Disney movies.” I can’t imagine what a long absence from her father
  would do to her.” (L. Shaper)




                                               40
     Case 2:17-cr-00419-AKK-TMP Document 299 Filed 10/18/18 Page 41 of 47



                2.   Deterrence (of Joel) and Protection (of the Public)
                Counsel in Favor of a Downward Variance.

        A Guidelines sentence in this case is necessary neither to deter Joel from similar

crimes nor to protect the public.

        He has lost his law license, something he worked much of his adult life first to

obtain and then to burnish as part of a career at one of the leading law firms in the

southeastern United States. His reputation has been destroyed in as high-profile a manner

as one could imagine in this community. Indeed, the felony conviction alone will

adequately deter him from committing any crimes in the future. See, e.g., Adelson, 441 F.

Supp. 2d at 514 (pointing out that, “[w]ith his reputation ruined by his conviction, it was

extremely unlikely that [the defendant] would ever involve himself in future

misconduct.”). Because the crimes of Joel’s conviction relate specifically to his practice

as a lawyer and have resulted in the loss of his law license, it is essentially impossible

that he could reoffend in the same manner.

        For that reason, “in white collar cases,” including this one, “general [rather than

specific] deterrence is usually the primary focus.”5 Whether or not there was a need to

“send a message” to the community of Alabama lawyers and their business clients with

regard to the pitfalls of bribery and the honest-services statute, the Court may take

judicial notice of the fact that such a message has been sent. After this trial, few lawyers

in Alabama do not recognize the name “Joel Gilbert”; fewer still will ignore the

implications of the case for themselves, their law firms and their clients.
5 Todd Haugh, Sentencing the Why of White Collar Crime, 82 Fordham L. Rev. 3143, 3182 (footnote omitted)
(2014). Haugh concludes generally that it is appropriate for judges, in sentencing, to inquire into the
individualized “why” of an offender’s conduct.

                                                   41
     Case 2:17-cr-00419-AKK-TMP Document 299 Filed 10/18/18 Page 42 of 47



         3.     The Government’s Sentencing Request Drops All Pretense of
                Discernment

         “Short of an act of violence, the defendants could not have asked Oliver Robinson

to commit a more egregious crime than selling his elected office.” (Government

Sentencing Memorandum at 26).

         The Government thus invites comparisons to other crimes in the federal code.

Child pornography? Human trafficking? Selling nuclear secrets to an enemy of the

United States? Financial transactions with terrorist organizations? Embezzlement from a

charity (as Oliver Robinson did)? Multiyear tax fraud (as Oliver Robinson committed)?

The Government asks the Court to conclude that what it heard and saw of Joel Gilbert in

almost three weeks of trial was more egregious than these offenses.

         The Government then offers three claims as a basis for the reasonableness of an 8-

year prison sentence: the recycled North Birmingham “health” argument, the notion that

Joel has damaged “our government as an institution,” and the charge that he has

“breach[ed] several ethical rules of the Alabama Bar Association.” (Government

Sentencing Memorandum at 27). None of these claims are supported by evidence from

trial.

         The “health” argument has already been addressed. See supra at 25-32.

         As to “government as an institution,” the Court oversaw a criminal trial, not a

political trial (though the Government tried to turn it into a political trial, with days of

testimony about letter-writing, and closing arguments about “shining a light”). No

insitution of government was “damaged.” As the Court heard at trial, no branch of state


                                              42
    Case 2:17-cr-00419-AKK-TMP Document 299 Filed 10/18/18 Page 43 of 47



government, no agency of the federal government, no politician (except Oliver

Robinson), and no government official or employee did (or did not do) anything except

what would have happened anyway.

       As to the state bar and its rules, those matters were not offered for the jury to

consider in this criminal trial. Joel will lose his law license because he has been

convicted of a felony, not because he broke a bar rule. He has not committed perjury,

embezzled money in trust, violated client confidences or taken any of the other dozens of

steps that could potentially end up as a violation of the bar rules. Similarly, there was

little or no evidence at trial that correlated his income at Balch with the acts that formed

the basis of his conviction. Joel was a rising star at Balch before Drummond and Oliver

Robinson, and would have continued to be a star, with or without them.

C. Section 3553(a)(6): Comparable Cases Show that a Variance is Appropriate.

       Public corruption and similar fraud cases are unique in that they often present the

court with “outlier” defendants. Such defendants not only present to the Court with no

criminal history at all, but with personal histories that demonstrate their criminal conduct

to be a marked deviation from an otherwise successful, law-abiding servant life that is

often an overflowing of blessings on family, friends, and co-workers. That history is

certainly what the Court encounters here with Joel Gilbert. For this reason, it appears to

be somewhat unusual for defendants similar to Joel to be sentenced within their

applicable Guidelines range.

       Indeed, our survey of recent prominent national public corruption cases; historical

cases within the state of Alabama; and the most recent case involving a lawyer convicted

                                             43
     Case 2:17-cr-00419-AKK-TMP Document 299 Filed 10/18/18 Page 44 of 47



of conspiring with a client demonstrates that it is typical for defendants similar to Joel to

receive sentences substantially below their applicable Guidelines range. The data is

reflected in a Sentencing Chart attached to this Memorandum (Exhibit 8). All ten cases

reflected in the Chart relate to defendants who were sentenced after guilty verdicts at

trial. Thus, none of these cases reflect an adjustment for cooperation or acceptance of

responsibility due to a guilty plea. For the ten cases in the Chart, the survey indicates a

variance or departure in every case with a percentage of reduction ranging from 36% to

83%.6 The ultimate sentences imposed range from 18 months (83% reduction) to 120

months (x2 (1 was 36% reduction, 1 was 43% reduction)). The defendants reflected in

the Chart cross racial, ethnic, and religious boundaries and include both bribers and

bribees. The defendants also present varied professional backgrounds and include a

lawyer, the CEO of a publicly traded company, governors, a congressman, and local

officials.

       Many of the defendants in these cases engaged in far more egregious conduct than

Joel. To cite a prominent and geographically relevant example, a number of the bribers

in the United States v. McNair, 605 F.3d 1152 (11th Cir. 2010) cases received sentences

that represented a 76% reduction from their applicable Guidelines, despite delivering

several hundred thousand dollars in cash and other payments directly to members of the

Jefferson County Commission in exchange for exorbitant sewer repair contracts valued as

high as $178 million. See McNair at 1216-34. In 2016, Pennsylvania Congressman

6
 The reduction percentages are calculated by comparing the sentence imposed to the very
bottom of the applicable Guidelines range. Thus, the reduction percentages represent the most
conservative calculation possible.
                                              44
    Case 2:17-cr-00419-AKK-TMP Document 299 Filed 10/18/18 Page 45 of 47



Chakka Fattah was sentenced to 120 months in the Eastern District of Pennsylvania, a

43% reduction from the bottom of his Guidelines range of 210 – 262 months. See

https://thehill.com/homenews/house/309958-former-rep-chaka-fattah-sentenced-to-10-

years-in-prison. Congressman Fattah received this reduction despite egregious facts

demonstrating that he stole money from an educational nonprofit to pay off an illegal

campaign contribution. Id. Similarly, just this year New York State Assembly Speaker

Sheldon Silver received a 68% reduction in his sentence after a second trial and

conviction on corruption charges that spanned 15 years and involved millions of dollars

in direct kickbacks to Mr. Silver. See Generally United States v. Silver, 864 F.3d 102,

119-124 (2nd Cir. 2017)

       On the other hand, in the two cases where courts imposed reductions in excess of

80%, press reports indicate that the sentencing courts went out of their way to note the

extraordinarily good qualities of the human beings they were sentencing. The most

recent example, and perhaps most relevant, is the sentencing of attorney Evan Greebel in

the Eastern District of New York. Mr. Greebel was convicted of assisting the most

infamous CEO in recent memory of defrauding his company, a company that was

actually Mr. Greebel’s client. Despite his conviction, and a Guidelines range of 108 –

135 months in prison, Judge Kiyo Matsumoto sentenced Mr. Greebel to just 18 months in

prison. In imposing the sentence, Judge Matsumoto noted that his conduct was

egregious, but also commented on his profound personal history, calling him “truly

generous and kind.” See https://www.wsj.com/articles/martin-shkrelis-former-lawyer-

sentenced-to-18-months-in-prison-1534541458.

                                            45
    Case 2:17-cr-00419-AKK-TMP Document 299 Filed 10/18/18 Page 46 of 47



       The other case where the court’s imposed sentence was a reduction in excess of

80% was the seminal prosecution of Virginia Governor Bob McDonnell. There, the

initial Guidelines range was 120 – 151 months, which the court reduced at sentencing sua

sponte. Ultimately, Judge James Spencer imposed a sentence of just 24 months and

noted that Governor McDonnell’s personal history demonstrated him to be “a generous

decent man who has done a lot of good.” In light of who Governor McDonnell was as a

human being, Judge Spencer dismissed a Guidelines range sentence as “unfair” and

“ridiculous.” See https://www.richmond.com/news/virginia/government-politics/mcdonnell-

trial-judge-a-price-must-be-paid/article_025024c5-5bbb-5ca3-8772-323a12f37e4b.html.

       All of these things, and more, can and have been said about Joel Gilbert.


                                     CONCLUSION

       The Guidelines range contained in the PSR overstates Joel’s level of culpability.

As a first-time, non-violent offender, the Section 3553(a) factors weigh in his favor and

warrant a variance from whatever Guideline range the Court ultimately determines to be

appropriate. Joel respectfully requests that the Court sentence him accordingly, and as

follows:

       (1) Imprisonment. Incarceration for one (1) year and one (1) day.

       (2) Supervised Release. Imprisonment to be followed by a term of supervised

release of 1 to 3 years pursuant to USSG 5D1.2(a)(2).

       (3) Home Confinement. As a special condition of supervised release, Joel shall

serve the first six (6) months of the supervised release term as home confinement,


                                            46
    Case 2:17-cr-00419-AKK-TMP Document 299 Filed 10/18/18 Page 47 of 47



verified by electronic monitoring paid for by Joel; and

       (4) Community Service. As an additional special condition of supervised release,

Joel shall perform two hundred (200) hours of community service.

       Respectfully submitted this 18th day of October, 2018.



                                                  /s/ Jackson R. Sharman III
                                                  One of the Attorneys for Joel Gilbert


OF COUNSEL:
Jackson R. Sharman III
jsharman@lightfootlaw.com
Brandon K. Essig
bessig@lightfootlaw.com
Jeffrey P. Doss
jdoss@lightfootlaw.com
LIGHTFOOT, FRANKLIN & WHITE, LLC
400 20th Street North
Birmingham, Alabama 35203
(205) 581-0700




                             CERTIFICATE OF SERVICE

       I certify that on this 18th day of October, 2018, I electronically filed the foregoing
with the Clerk of Court via ECF, which will send electronic notification of such filing to
all counsel of record.


                                          /s/ Jackson R. Sharman, III
                                          Of Counsel




                                             47
